Citation Nr: 0211689	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  A notice of disagreement was 
received in January 2000; a statement of the case was issued 
in February 2000; and a substantive appeal was received in 
April 2000.  The veteran requested a hearing before a Member 
of the Board, but in June 2000 indicated that he wished to 
have a hearing before an RO hearing officer instead.  The 
hearing was scheduled in October 2000, but the veteran failed 
to report for the scheduled hearing.  

The Board notes that the veteran is receiving nonservice-
connected disability-pension benefits.  This benefit was 
awarded, in part, due to a 10 percent nonservice-connected 
evaluation for diabetes.  The veteran served in Vietnam from 
May 1969 to April 1970.  The Board notes that, effective July 
9, 2001, presumptive service connection based on herbicide 
exposure was established for Type 2 diabetes.  See 66 Fed. 
Reg 23166-9 (May 8, 2001).  Although treatment for such 
is noted in the veteran's medical records, no formal or 
informal claim for service connection for diabetes has been 
received from the veteran.  However, the veteran may, with 
the knowledge of this change in the regulation, wish to file 
such a claim.  The Board intimates no opinion as to any 
final outcome of such a claim.


FINDINGS OF FACT

1.  The veteran did not serve in combat, and there is no 
credible corroborating evidence of an inservice stressor.

2.  The medical evidence of record does not establish a 
diagnosis of PTSD for the veteran's psychiatric condition.

CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.304 
(1998); 38 C.F.R. § 3.304 (effective June 18, 1999); 
38 C.F.R. §§ 3.159, 3.303, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA applies in 
the instant case.  See VAOPGCPREC 11-2000.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service personnel 
and service medical records, VA inpatient and outpatient 
treatment records, report of VA examination, and statements 
from the veteran.  The veteran has not identified any 
additional pertinent evidence.  The veteran's representative, 
in the January 2001 statement, requested that the veteran be 
scheduled for another VA examination.  An additional VA 
examination was scheduled in May 2001, but the veteran failed 
to report.  Under these circumstances, no further action is 
necessary to assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
establishing entitlement to service connection for PTSD.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
him of what is necessary to support his claim.  The veteran 
was informed, in the April 2002 supplemental statement of the 
case, of the enactment of the VCAA and that the VA would make 
reasonable efforts to obtain records relevant to his claim.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

The veteran is not prejudiced by the Board's consideration of 
this claim based on the current record.  Under the 
circumstances of this case, where there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

II. Factual Background

The veteran's service medical records are negative for 
treatment for any psychiatric disorder and no psychiatric 
abnormalities were noted on his separation medical 
examination in September 1970.  

The veteran's service personnel records note service in 
Vietnam from May 1969 to April 1970.  His principal duties 
were reported to be radio-telephone operator and combat 
construction specialist with the 919th Engineering Company.  
The veteran's DD Form 214 notes receipt of medals/decorations 
indicating service in Vietnam, but none connoting combat.  
Specifically, there is no mention of a Purple Heart Medal. 

VA outpatient treatment record in January 1995 reveal that 
the veteran was seeking drug rehabilitation treatment.  Some 
residual PTSD symptoms (nightmares) were noted, but the 
veteran indicated that he never thought these needed 
treatment.  He was hospitalized from February to March 1995 
with a discharge diagnosis of polysubstance dependence 
(cocaine, alcohol, and cannabis).  

The veteran returned for VA care in January 1999 due to crack 
cocaine dependence.  He reported occasional nightmares, 
intrusive thoughts "(his best friend was killed in front of 
him and died in his arms)," increased startle response, and 
avoidance of crowds and war movies.  The veteran was 
hospitalized from February to March 1999 with discharge 
diagnoses of cocaine dependence, alcohol dependence, 
substance induced mood disorder (depressed), and a 
provisional diagnosis of PTSD.  It was noted that the 
veteran's mood improved during hospital, but he continued to 
report difficulty sleeping due to nightmares.  The discharge 
summary noted that the provisional diagnosis of PTSD was 
provided until a complete work-up was finished.  The veteran 
admitted to increased startle response, nightmares, and 
intrusive thoughts and "flashbacks from combat in Vietnam."  
On examination at admission, he reported combat-related 
nightmares and poor sleep.  

On VA PTSD assessment by a physician's assistant in March 
1999, the veteran reported participation in search and 
destroy operations and routine combat patrols as a combat 
engineer and rifleman and noted taking small arms fire as 
well as rocket and mortar attacks.  He indicated that he 
received a Purple Heart for injuries sustained when his 
vehicle hit a land mine.  He also reported that his best 
friend was "hit" during an ambush.  The examiner noted 
depressed mood and affect and auditory hallucinations.  
Impressions of chronic, severe PTSD and delayed depression 
were noted.  The examiner stated that he believed the 
depression was secondary to PTSD.  Individual therapy with 
the physician's assistant was continued through December 
1999, noting continued nightmares and thoughts of the 
veteran's friend.  

The veteran filed an original claim for service connection 
for PTSD in March 1999.  In April 1999, in response to a 
request from the RO, he provided a statement detailing his 
inservice stressors.  He reported that his best friend was 
shot in front of him, and he was unaware whether the friend 
was wounded or killed.  He stated that he continued to have 
nightmares of this incident.  He reported feelings of 
paranoia and avoidance of crowds.  He noted hearing the voice 
of his friend at times.  

On VA psychiatric examination in November 1999, the examining 
physician noted the veteran's hospitalization record, 
although the veteran denied previous hospitalization.  The 
veteran reported service as a combat engineer and reported 
receipt of a Purple Heart.  He stated that his best friend 
was wounded, but he was not certain whether the friend was 
living or not.  He reported occasional nightmares, regarding 
his friend being shot.  Mental status examination revealed 
normal affect, mildly "down" mood, no psychosis, delusions, 
hallucinations, or organicity, average intellect, good 
memory, good judgment, and slight insight.  The examiner 
provided impressions of chronic substance abuse (alcohol and 
cocaine) and depression secondary to substance abuse.  The 
examiner indicated that he did not see enough symptoms or 
hear enough in the veteran's feelings to make the diagnosis 
PTSD.  The examiner noted that the veteran was seeing a PTSD 
counselor regularly, and that the veteran seemed to be doing 
very well with this service.  The stress of the veteran's 
service experiences was conceded, but the examiner stated 
that the veteran did not appear upset or troubled by his 
stories.  

In his notice of disagreement, received in January 2000, the 
veteran reported hallucinations, delusions, and constant 
nightmares.  He stated that these were not due to substance 
abuse because he had not used any drugs or alcohol in the 
previous five years.  

The veteran was scheduled for another VA examination in May 
2001, but failed to report for the scheduled examination. 

III. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service. 38 C.F.R. 
§ 3.303(d).  

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  The Board notes that these regulations 
were not published until June 18, 1999, after the instant 
claim was filed.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  The RO provided 
consideration of the claim under both regulations - the 
earlier version cited in the December 1999 rating decision 
and the current version provided in the February 2000 
statement of the case.  See Karnas, 1 Vet. App. at 311.  
Therefore, the Board finds that it may proceed to a decision 
of the veteran's claims considering application of both 
regulations without prejudice to the veteran.  Bernard, 
4 Vet. App. 384.  

Under the old regulation, a successful claim for service 
connection for PTSD requires:  1) Medical evidence 
establishing a clear diagnosis of the condition; 2) Credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) A link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he/she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998); See Cohen v. Brown 10 Vet. App. 
128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).
In the case of any veteran who engaged in combat with the 
enemy in active service with the military, VA is required to 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. 
§ 3.304(d) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth the analytical framework for 
establishing the presence of a recognizable stressor, the 
essential prerequisite to support a diagnosis of PTSD and 
entitlement to service connection.  There are two major 
components to this analysis: first, it must be established 
whether the evidence demonstrates that stressful events 
occurred and, second, it must be established whether the 
stressful events are sufficient to support a diagnosis of 
PTSD.  Cohen, 10 Vet. App. at 141.  (The latter is a medical 
question.)

The evidence shows that PTSD and depression secondary to PTSD 
have been diagnosed by the physician's assistant, from whom 
the veteran received individual therapy from March to 
December 1999.  Although the veteran was hospitalized for 
substance abuse immediately prior to the beginning of this 
therapy, this evaluator makes no mention of the substance 
abuse or any contribution that such might make to the 
veteran's symptoms.  

The record also contains VA records from 1995 noting some 
PTSD symptoms but diagnosis of polysubstance abuse.  
Hospitalization records from early 1999 noted diagnoses of 
cocaine and alcohol dependence and indicate that the 
veteran's depression was due to the substance abuse.  The VA 
examiner in November 1999 considered the veteran's 
hospitalization reports, therapy records, and the veteran's 
report of symptoms and found that the veteran did not meet 
the criteria for a diagnosis of PTSD and continued the 
impressions of chronic substance abuse and depression 
secondary to the substance abuse.  This opinion is consistent 
with the discharge diagnoses at hospitalization in 1999.  

The Board finds that the opinion of the VA examiner in 
November 1999 is due more probative weight than the March 
1999 physician's assistant's opinion.  First, the physician's 
assistant appears to completely ignore the previous diagnoses 
of substance abuse and makes no effort to provide an opinion 
explaining why such is not considered in evaluating the 
veteran's mental condition.  No basis for the conclusion 
reached or for ruling out other diagnoses is provided by the 
physician's assistant.  Second, the November 1999 VA 
examination report is consistent with the discharge summary 
following month-long hospitalization in 1999.  Third, the 
November 1999 VA examiner, although not specifically noting 
review of the record, notes the findings of the VA hospital 
and the findings of the physician's assistant.  The November 
1999 opinion contains a reasoned basis for the conclusion 
reached, noting previous diagnoses and the veteran's 
emotional state on examination.  The examiner indicates why 
the diagnoses provided were indicated and why PTSD was ruled 
out.  Finally, presumably, a physician has more 
training/expertise than a physician's assistant.  Overall, 
the Board finds that the evidence preponderates against a 
finding that the veteran has a current diagnosis of PTSD.  
[An additional opinion might have assisted in the weighing of 
this evidence in this matter was sought, but the veteran 
failed to report for the examination.]  

The veteran's service personnel records give no indication 
that he served in combat.  Specifically (in light of the 
veteran's assertions that he was awarded the Purple Heart 
Medal), there is no evidence that he was awarded the Purple 
Heart Medal (and he does not have service-connected gunshot, 
or shell fragment wound, residuals).  The Board notes that 
given the posture of the claim the RO has not pursued to 
exhaustive extent verification of the veteran's one reported 
significant inservice stressor, the combat injury or death of 
his "buddy Ben Diggs."  In that regard it is noteworthy 
that in his statement received in April 1999 the veteran 
indicated he could not recall the buddy's unit.  It is 
further noteworthy that the name Ben Diggs is not listed 
among the deceased/casualties of the Vietnam War.  See 
Vietnam Veterans Memorial Directory of Names, 12th Printing 
(Feb. 1999).  On the one hand, the veteran has provided 
insufficient information for verification; on the other, to 
the extent that that the stressor could be corroborated, it 
was not.  Consequently, in addition to there being no clear, 
or 38 C.F.R. § 4.125(a), diagnosis of PTSD, there is also no 
credible supporting evidence of an inservice stressor.  

The veteran, in his notice of disagreement to the RO's 
decision, objected to references to his substance abuse as 
attribution for his symptoms.  He stated that he had not used 
drugs or alcohol in the previous five years.  The record 
shows that he was hospitalized due to drug and alcohol abuse 
less than one year prior to this statement.  Obviously, his 
credibility is suspect.

As indicated above, the RO attempted to resolve the differing 
medical opinions of record by scheduling the veteran for 
another VA examination in May 2001.  He failed to report for 
this examination.  The April 2002 supplemental statement of 
the case, noted the failure to report for this examination 
and advised the veteran of the resultant adjudicative stance 
of his claim.  The regulations provide that when entitlement 
or continued entitlement to a VA benefit cannot be 
established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, if the 
examination is scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  The veteran has 
not provided any explanation for his failure to report for 
the scheduled examination.  Therefore, the Board continues 
consideration of his claim, based on the evidence of record.  

The veteran and his representative argue that greater 
probative weight should be given to the treating physician's 
assistant.  Unlike the statutory scheme for Social Security 
benefits, VA benefits statutes and regulations do not provide 
any basis for a "treating physician" rule.  White v. 
Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  The United 
States Court of Appeals for the Federal Circuit noted that 
requiring that more weight be given to the opinion of the 
veteran's treating physician might conflict with the benefit 
of the doubt rule under the VCAA.  Further 38 U.S.C.A § 7104 
and 38 C.F.R. § 3.303(a) require decisions by VA to be based 
on review of the entire evidence of record and do not provide 
for more weight to be given to a piece of evidence based 
solely on its source.  The Board has considered all the 
evidence of record and finds that the opinion of the 
VA examiner, as well as the hospital records from both 1995 
and 1999 are entitled to more weight than the opinion of the 
physician's assistant, and, thus, the evidence preponderates 
against the claim.  


ORDER

Service connection for PTSD is denied. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

